UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6432


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDDIE GAMBLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.    N. Carlton Tilley,
Jr., Senior District Judge.       (1:06-cr-00192-NCT-1; 1:88-cr-
00031-NCT-1; 1:08-cv-00926-NCT-WWD)


Submitted:   October 14, 2010             Decided:   October 21, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eddie Gamble, Appellant Pro Se. Frank Joseph Chut, Jr., Angela
Hewlett Miller, Assistant United States Attorneys, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eddie        Gamble    seeks     to    appeal       the    district      court’s

order accepting the recommendation of the magistrate judge and

denying    relief    on     his    28   U.S.C.A.         §    2255    (West   Supp.    2010)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate        of     appealability.             28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent    “a     substantial        showing          of     the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by     demonstrating          that       reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484 (2000);        see Miller-El        v.   Cockrell,          537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and conclude that Gamble has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        Gamble’s motions to expedite and for appealability

are denied.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3